Citation Nr: 1210405	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from July 2007 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


FINDING OF FACT

The evidence demonstrates that the Veteran's service connected disabilities alone render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

TDIU is warranted when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In the instant case, service connection is currently in effect for status post partial medial meniscectomy and excision of the lateral meniscus and osteochondral defect with removal of loose bodies of the right knee, with arthritis, chondromalacia, and synovitis, rated as 30 percent disabling; and chondromalacia of the left knee, associated with status post partial medial meniscectomy and excision of the lateral meniscus and osteochondral defect with removal of loose bodies of the right knee, with arthritis, chondromalacia, and synovitis, rated as 20 percent disabling.  The Veteran's combined rating is 50 percent.  38 C.F.R. § 4.25 (2011).  Therefore, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.

Where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In such cases, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age that would justify TDIU.  38 C.F.R. § 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran maintains that he is unable to work due to his service-connected knee disabilities.  Through written statements and during his July 2010 hearing before the Board, the Veteran testified that he could neither stand nor sit for any significant period of time.  

In his January 2007 VA Form 21-8940, Veteran's Application for Increased Compensation Based On Unemployability, the Veteran reported that he had not been employed since November 2006.  He also reported that he lost one year due to illness and that he became too disabled to work since January 2006 due to his service-connected knee disabilities.  The Veteran indicated that he completed two years of college education.  In April 2007, the Veteran's former employer indicated that the Veteran had worked for the postal service from November 1979 to November 2006.  An October 2006 letter from the Office of Personnel Management found that the Veteran was disabled for his position as a sales service and distribution clerk due to osteoarthritis of both knees.  

A January 2006 VA orthopedic surgery note stated that the Veteran underwent multiple steroid injections to both knees, as well as Synvisc injection, without relief.  The treating physician stated

I do not really have any more recommendations to help this [Veteran] out today...He has tried all conservative measures...At this point, he is not ready for surgery.  However, that really would be the only thing that would help in the future.  At this point in time he can either adjust his activities to less activities to get him through to the time where he will need surgery.

In a March 2007 private treatment record, N.D.B., M.D., stated "[i]n the absence of any surgical intervention, I believe [the Veteran's] knee issues will significantly limit his ability to maintain gainful employment with any job which requires prolonged walking or standing."  Additionally, in February 2009, Dr. B. further stated "[t]his would certainly make employability difficult if both prolonged periods of sitting and prolonged periods of standing are problematic."

The Veteran was afforded a VA joints examination in December 2010.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported severe chronic bilateral knee pain.  The examiner noted that the Veteran retired from post office working in sales in 2006 due to osteoarthritis of both knees.  It was also noted that the Veteran had one year of college education and worked in the post office in the remainder of his years.  The Veteran reported that he could not the moving around necessary to retain his position.  He stated that if he sat more than 10 minutes his knees got stiff and painful and therefore he believed that he could not perform a desk job.  The examiner noted that the Veteran could not do any job that required standing or walking due to stiffness and pain.  Based on the above findings, the examiner concluded that "it is at least as likely as not that the Veteran is unable to obtain or retain employment due only to his service-connected disabilities."

This case was referred to VA's Director of Compensation & Pension (Director) to consider an award of TDIU.  The Director issued a December 2011 review for extraschedular consideration under 38 C.F.R. § 4.16(b), and indicated that the Veteran's medical records, to include the most recent December 2010 VA examination were considered.  The Director noted that the objective findings indicate that the Veteran's disabilities have not warranted increased compensation since the time when he was still working full time.  It was further noted that the Veteran was capable of getting around with the use of a cane and had refused further surgical intervention.  The Director found that while the Veteran's service-connected knee disabilities certainly impact his ability to work, the evidence did not show they would preclude all types of employment, such as those in which sitting and standing were permitted.  The Director therefore concluded that TDIU was not warranted on extraschedular evaluation.

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's jurisdiction to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996); see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).  Consequently, the Board must determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment, work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Based on the totality of the evidence, and applying the doctrine of reasonable doubt, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran contends that his service-connected disabilities rendered him unemployable since January 2006.  The Board observes that the Veteran's occupational experience is very limited as he worked for the postal service most of his life.  During his July 2010 Board hearing, the Veteran stated that he was forced to retire in November 2006 due to his knee disabilities and that he was not offered an alternative position as his position at that time, as a sales and customer service clerk, was the least physically demanding position available in postal service.

Furthermore, there are multiple medical opinions of record that discuss the Veteran's inability to sit or stand for any prolonged period of time due to knee pain, and unsuitability for gainful employment.  The Veteran's private physician, Dr. B., as well as the December 2010 VA examiner, opined that the Veteran was significantly limited in his ability to obtain or maintain employment as prolonged periods of both sitting and standing are problematic due to his service-connected knee disabilities.  The Board observes that the examiner referenced time periods of sitting 10 minutes and standing a few minutes when discussing the Veteran's knee pain, such that the use of the term "prolonged" in this context seems to suggest anything greater than 10 minutes.

In contrast, the opinion of the Director stated that the Veteran's service-connected disabilities would not preclude all types of employment, such as those in which sitting and standing were permitted.  In addition, the opinion found that the objective findings have not warranted increased compensation since the time when he was still working full time.  However, the opinion fails to take into account any subjective symptomatology reported by the Veteran.  In this regard, the Board finds that the Veteran's statements are competent and credible evidence of significant knee pain and his inability to sit or stand for longer than 10 minutes.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant).  Furthermore, the record reflects that sitting and standing were permitted in the Veteran's last job.  The Veteran stated that the position he held in sales and customer service was considered the least physically demanding position in the post office; nevertheless, he was not able to do the moving around necessary to retain this position.

Accordingly, considering the lay statements, as well as the medical evidence of record regarding the severe functional impairments exhibited by his service-connected knee disabilities, as well as his educational and employment history, the Board finds that the Veteran was unable to follow a substantially gainful occupation due to his service-connected disabilities.  Accordingly, TDIU on extraschedular basis is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


